 CRESTFIELD CONVALESCENT HOMEManchesterHealth Center,Inc.d/b/a CrestfieldConvalescent Home/Fenwood ManorandNewEngland Health Care Employees Union,District1199,NUHHCE, AFL-CIO. Case 39-CA-2982June 15, 1989SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDDEVANEYOn December 16, 1987, the National Labor Rela-tionsBoard issued a Decision and Order in thisproceeding.' The Board found, inter alia, that theRespondent violated Section 8(a)(1) ofthe Act bypromulgating and maintaining an overly broad, dis-criminatory, and ambiguous no-union-solicitation/-discussion rule on and after February 5, 1986. TheBoard further found that the Respondent violatedSection 8(a)(3)bydiscipliningemployees CarolChesky and Suzanne Starling pursuant to the un-lawful rule. On petition for review and cross-appli-cation for enforcement of the Board's Order, theUnited States Court of Appeals for the Second Cir-cuit set aside the Board's finding that the rule vio-lated the Act but remanded to the Board for fur-ther consideraton of whether Chesky and Starlingwere properly disciplined under the valid rule.2The Board thereafter accepted the court's remandand notified the parties that they could file state-ments of position with the Board on remand. TheGeneral Counsel and the Respondent filed state-ments of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On furtherexaminationof theissue presented inlightof the entire record, including the court'sopinion and the parties' statements,the Board hasdecided to modify its original Decision and Orderas set forth and explained below.The Respondent operates a nursing home inManchester, Connecticut. The Union was certifiedon October 1, 1985, as the bargaining representa-tive of the Respondent's service and maintenanceemployees.Shortly thereafter, a union-sponsoredstrike commenced and continued until February 5,1986,3when the striking employees returned towork. The strike was marked by numerousallega-tions of acts of violence committed by both strikersand nonstrikers against each other.In an effort toeffectuate a harmonious and peaceful return to thejob and to avoid a disruptive impact on the pa-'287 NLRB 3282Manchester Health Center Y. NLRB,861 F.2d 50 (2d Cir 1988).8 All dates arein 1986 unlessotherwise noted525tients, theUnion agreed to the following rule,which the Respondent announced to all employeeson February 5:There will be no solicitation or talk of unionactivities in patient areas or on work time,only on breaks or lunch time-if found doingso there will be an immediate warning given.In addition to the poststrike rule, the Respondenthasmaintained a published rule in its employeemanual as well as an unwritten understanding thatgranted employees a certain degree of discretionregarding the manner and timing in withdrawingfrom"problem" discussions with patients. Thus,under the heading "Suggestions"in the employeemanual,rule 6 states, "Do not discuss hospitalproblems or your problems with the patients orvisitors.Be considerate as possible,but also saylittleas possible about these matters." Consistentwith this rule, the Respondent'sadministrator,Gary Spieker, testified that when confronted withthe situation in which a patient initiates a discussionof union activities employees should "try to disen-gage to be assumed that the patient's condition hasto be protected. So immediately-you don't try tostop what you're doing, but try to change the sub-ject."On February 5, Carol Chesky,a returning strik-er, received a verbal warning for allegedly violat-ing the poststrike rule against union solicitation ordiscussion by talking to two patients in their roomsabout events during the strike.According toChesky's credited testimony regarding the eventsof February 5, she entered the rooms of patientsThelma MacLaughlin and Russell Rice to adminis-ter geriatric assistance.Seeing her for the first timeinmore than 3 months since the strike began, eachgreeted her warmly and asked her questions suchas how the strike went, was she happy to be back,did all the strikers return, was she treated well bythe Union while on strike, and how her childrenwere. To each question Chesky gave a brief replybefore proceeding on to the rooms of other pa-tients in performance of her duties.For her conduct on February 5, Chesky receivedher first "verbal"warning,a written memorializa-tion,whichread "[t]alking to patients R. Rice andT. MacLaughlin about union activities." On Febru-ary 10 and March 6, she received two more writ-ten warnings for rule infractions by soliciting em-ployee support for the Union in patient areas. TheRespondent's progressive disciplinary policy pro-vides for termination upon receipt of one verbaland two written warnings. The Respondent dis-charged Chesky pursuant to this policy on March6.295 NLRB No. 60 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlso on March 6, former striker Suzanne Star-ling received a verbal warning for having a con-versation about the Union with a visitor in a pa-tient area hallway.Starling testified credibly thatshe was exiting a patient's room when she encoun-tered in the corridor a life-long friend who was vis-iting and searching for a certain patient's room.During the courseof theirconversation,Starlingwas asked "how is everything" and "what's new."Starling replied, "Well you know, the Union is innow." Spieker overheard this statement and causeda verbal warning to be issued for "Solicitation ofvisitors in hallway of Wing I during workinghours."As noted above,the Board in its original deci-sion found that the Respondent's February 5 no-union-solicitation/discussion rule was overly broad,ambiguous,discriminatory,and thus invalid on itsface. The Board further found that any disciplinaryaction taken against Chesky and Starling pursuantto the unlawful rule was a fortiori unlawful. TheSecond Circuit disagreed with the Board and heldthat "where a health-care facility has been in-volved in a bitter and divisive strike, it may, as partof a strike settlement,agree with the Union to limitdiscussionof union affairs to nonpatient areasduring non-work time."4 Having found that therule was a reasonable,nondiscriminatory restrictionon the discussion of union affairs,the court alsofound that the warnings given by Chesky on Feb-ruary 10 and March 6 were lawful because herconduct on those dates was undisputedly coveredby the lawful rule. The court remanded this case tothe Board,however,because it was unclear wheth-er the discussions of union activities by Chesky onFebruary 5 and by Starling on March 6 actuallyviolated the rule. Furthermore, as to Chesky, thecourt stated that if the warning based on her con-duct on February 5 was invalid, then her dischargewas also invalid because she would not have hadthe requisite number of lawful warnings under theRespondent's progressive disciplinary system.5In compliancewith the court'sremand,weaccept as the law of this case the court's findingthat the February 5, 1986 rule agreed to by the Re-spondent and the Union was valid. We have recon-sidered the application of the rule to the conductof Cheskyand Starling on the dates in question.We find that Chesky didnot violate the rule onFebruary 5, and that the Respondent therefore vio-lated Section 8(a)(3) by warning her on that date4 861 F.2d at 515 The Respondent argues that,even if the February 5 discipline wasinvalid,Chesky was discharged after three instances of valid disciplinebecause the March 6 discipline constituted two separate violations. Thisagreement is plainly contrary to the court's findings of fact and we there-fore reject it.and by relying in essential part on that warningwhen subseqently discharging her on March 6. Onthe other hand, we find that the Respondent law-fully warned Starling on March 6.We agree with the judge's finding, in the deci-sion adopted in relevant part by the Board's origi-nal decision, that the February 5 conversation be-tween Chesky and patients cannot sensibly be char-acterized as a breachof theRespondent's ruleagainst union solicitation or discussion.As notedearlier, the purpose of that rule was twofold: (1) toavoid potentially explosive encounters betweenstrikers and nonstrikers and (2) to avoid upsettingor otherwise disrupting patients. As the incidents ofFebruary 5 involved exchanges between patientsand an employee, the rule's first purpose was notinvolved. The other purpose of the rule must beevaluated in lightof theRespondent'srelatedpolicy affording discretion to employees in makingtactfulwithdrawals from potentially upsetting dis-cussions initiated by patients.By giving brief re-sponses to the questions asked her by MacLaughlinand Rice without further attempting to prolong theconversations,Chesky conformed her conduct tothe Respondent's discretionary policy. According-ly,we find from the foregoing circumstances thatChesky did not contravene the poststrike rule limit-ing union solicitation and discussion on February 5.We therefore conclude that the warning she re-ceived that day for the otherwise protected men-tion of union and strike activities violated Section8(a)(3) and(1),as did her subsequent dischargegrounded on the unlawful warning.We reach a differentresult,however, with re-spectto theverbal warning issued to Suzanne Star-ling on March 6. Unlike the Chesky incident, thequestion presented to Starling was in no wayunion-related,did not involve patient relations, anddid not necessitate Starling's interjection, albeit in-cidental,of union matters. It was not unreasonable,therefore, for the Respondent to interpret Starling'sconduct as an attempt, contrary to the February 5rule, to engage her visiting friend in a discussion ofthe Union while on worktime in a patient area. Insum, we conclude that the Respondent did not vio-late theAct bywarning Starling for her conducton March 6.Accordingly,we shall enter a new Order as setout in full below,incorporating the modificationsmade to the judge's recommended Order in ouroriginal decision and further modifying the recom-mended Order consistent with the above discus-sion.6°The Board's original Decision and Order adopted without commentthe judge's recommendation,also without comment, of a remedial visita-Continued CRESTFIELD CONVALESCENT HOMEORDERThe National Labor Relations Board orders thattheRespondent,Manchester Health Center, Inc.d/b/aCrestfieldConvalescentHome/FenwoodManor,Manchester,Connecticut,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Improperly applying its valid no-union-solicitation/discussion rule by warning or discharg-ing employees engaged in protected discussion ofunion and strike matters in a manner not proscribedby this rule.(b) Refusing to meet and/or delaying in meetingwith the Unionto discuss an employee grievanceconcerning discipline and/or discharge.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the purposes of the Act.(a)Offer Carol Chesky immediate and full rein-statement to her former job or,if that job nolonger exists,to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed,and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsther in the manner set forth in the remedy sectionof the judge's decision attached to the Board'soriginal Decisionand Order.(b)Remove from its files any reference to theunlawful warning issued toCarol Chesky on Feb-ruary 5, 1986,and to her unlawful discharge onMarch 6,1986;redesignate in its records CarolChesky's lawful warning on February 10 as herfirstverbalwarning and her lawful warning onMarch 6 as her first written warning;and notifyher that this has been done and that the unlawfulwarning and discharge will not be used against herin any way.(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymenttonal clause authorizing the Board and its representatives"to obtain dis-covery from the Respondent,itsofficers,agents,successors and assigns,or any other person having knowledge concerning any compliancematter,in the manner provided by the Federal Rules of Civil Proce-dure."Subsequent to the issuance of the Board's original Decision andOrder,the Board held inCherokeeMarine Terminal,287 NLRB 1080(1988), that it would not include visitatorial clauses on a routine basis inits remedial orders but it would"continue to grant visitatonal rights, on acase-by-case basis,when the equities demonstrate a likelihood that a re-spondent will fail to cooperate or otherwise attempt to evade compli-ance."287 NLRB at 1083.In the absence of any evidence indicating alikelihood in this case that the Respondent will fail to cooperate or other-wise attempt to evade compliance,we shall delete the visitatorial clausefrom the original Order527records, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its Manchester, Connecticut facilitycopies of the attached notice marked"Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 34, after being signedby the Respondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(e)NotifytheRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT improperly apply our February 5,1986 no-union-solicitation/discussion rule by warn-ing or discharging employees engaged in protecteddiscussion of union and strike matters in a mannernot proscribed by this rule.WE WILL NOT refuse to meet and/or delay inmeeting withthe Unionto discuss an employee'sgrievance concerning discipline and/or discharge.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL offer Carol Chesky immediate and fullreinstatement to her former job or,if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights and privileges previously enjoyed, and WEWILL make her whole, with interest,for any loss ofearnings and other benefits resulting from her un-lawful discharge. 528DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWE WILL remove from our files any referenceto the unlawful warning issued to Carol Chesky onFebruary 5, 1986,and to her unlawful discharge onMarch 6,1986, and WE WILL designate in ourrecords Carol Chesky's lawful warning of Febru-ary 10,1986, as her first verbal warning and herlawful warning of March 6,1986,as her first writ-ten warning and WE WILL notify her that this hasbeen done and that the unlawful warning and dis-charge will not be used against her in any way.MANCHESTER HEALTH CENTER, INC.D/B/A CRESTFIELD CONVALESCENTHOME/FENWOOD MANOR